 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”), dated as of
November 22, 2017, is made by MARINA BIOTECH, INC., a Delaware corporation (the
“Company”), IthenaPharma, Inc., a Delaware corporation (“Ithena”), Cequent
Pharmaceuticals, Inc., a Delaware corporation (“CPI”), and MDRNA RESEARCH, INC.,
a Delaware corporation (“Research” and, collectively with the Company, Ithena
and CPI, “Grantors” and each, individually, “Grantor”), in favor of River
Charitable Remainder Unit Trust, FBO Isaac Blech, July 20, 1987, Isaac Blech
Trustee (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Note Purchase Agreement, dated as of even date
herewith (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Purchase Agreement”), between the
Company and the Purchaser, the Purchaser has made a loan, through the purchase
of one or more notes to the Company, upon the terms and subject to the
conditions set forth therein; and

 

WHEREAS, in order to induce the Purchaser to enter into the Purchase Agreement
and other Transaction Documents and to induce the Purchaser to purchase the Note
as provided for in the Purchase Agreement, Grantors have agreed to pledge the
Collateral to Purchaser in accordance herewith;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and to induce the Purchaser to enter into the Purchase Agreement and
to induce the Purchaser to purchase the Note issued by the Company thereunder,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Security Agreement (the “Security Agreement”) dated as of
even date herewith among the Purchaser and the Grantors.

 

Section 2. Grant of Security Interest in Intellectual Property Collateral. (A)
Each Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations hereby mortgages, pledges, assigns, grants and
hypothecates to the Purchaser, and grants to the Purchaser a lien on and
security interest in, all of its right, title and interest in, to and under the
Intellectual Property Collateral of such Grantor, including without limitation,
that Intellectual Property Collateral referred to on Schedule 1 hereto (the
“Intellectual Property Collateral”), and all income, royalties, proceeds and
liabilities at any time due or payable or asserted under and with respect to any
of the foregoing, including, without limitation, all rights to sue and recover
at law or in equity for any past, present and future infringement,
misappropriation, dilution, violation or other impairment thereof.

 

(B) This Agreement and the security interests created hereby secure the payment
and performance of the Secured Obligations, whether now existing or arising
hereafter. Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts which constitute part of the Secured
Obligations and would be owed by Grantors, or any of them, to the Purchaser,
whether or not they are unenforceable or not allowable due to the existence of
an Insolvency Proceeding involving any Grantor.

 

 

 

 

Section 3. Purchase Agreement & Security Agreement. The security interest
granted pursuant to this Agreement is granted in conjunction with, and in no way
limiting, the security interest granted to the Purchaser pursuant to the
Security Agreement, and each Grantor hereby acknowledges and agrees that the
rights and remedies of the Purchaser with respect to the security interest in
the Intellectual Property Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

Section 4. Authorization to Supplement. If any Grantor shall obtain rights to
any new patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Agreement shall automatically apply thereto. Grantors
shall give prompt (and in any event within fifteen (15) Business Days) notice in
writing to the Purchaser with respect to any such new patent rights. Without
limiting Grantors’ obligations under this Section 4, Grantors hereby authorize
the Purchaser unilaterally to modify this Agreement by amending Schedule 1 to
include any such new patent rights of Grantors. Notwithstanding the foregoing,
no failure to so modify this Agreement or amend Schedule 1 shall in any way
affect, invalidate or detract from Purchaser’s continuing Security Interest in
all Collateral, whether or not listed on Schedule 1.

 

Section 5. Grantor Remains Liable. Grantors hereby agree that, anything herein
to the contrary notwithstanding, Grantors shall retain full and complete
responsibility for the prosecution, defense, enforcement or any other necessary
or desirable actions in connection with their Intellectual Property subject to a
security interest hereunder.

 

Section 6. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.

 

Section 7. Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

[remainder of page intentionally left blank; signature page follows]



 

 2 

 

 

In witness whereof, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

  MARINA BIOTECH, INC.         By: /s/ Vuong Trieu   Name: Vuong Trieu   Title:
Executive Chairman         ITHENA PHARMACEUTICALS, INC.         By: /s/ Vuong
Trieu   Name: Vuong Trieu   Title: CFO         CEQUENT PHARMACEUTICALS, INC.    
    By: /s/ Vuong Trieu   Name: Vuong Trieu   Title: President         MDRNA
RESEARCH, INC.         By: /s/ Vuong Trieu   Name: Vuong Trieu   Title:
President



 

ACCEPTED AND AGREED
as of the date first above written:

 

RIVER CHARITABLE REMAINDER UNIT

TRUST, F/B/O ISAAC BLECH, JULY 20,

1987, ISAAC BLECH TRUSTEE

 

By: /s/ Isaac Blech   Name: Isaac Blech   Title: Trustee  



 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

SIGNATURE PAGE 

 



 

 

 

Schedule 1
to
Intellectual Property Security Agreement

 

REGISTERED COPYRIGHTS

 

None.

 

COPYRIGHT APPLICATIONS

 

None.

 

 

 

Trademark Registrations/Applications

 

Trademark registration number 3749697 with respect to Prestalia.

 

The tradenames “Symplmed”, “Prestalia”, “ACEON” and “DyrctAxess”.

 

 

 

 

Patents and Patent Applications

 

See attached.

 

 

 

 

 

